DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/23/2021.  Claims 1-6 remain pending for consideration on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2010/0064717) in view of Kramer et al (US 6793007) and Mackowiak (US 20160123647).
Regarding claim 1,  Burn teaches an ice making device (10) comprising: an ice making unit which has an ice making surface (18) and a cooling unit (14) for cooling the ice making surface and generates ice by freezing brine (salt, paragraph 0014) adhered to the ice making surface (paragraph 0062); wherein the ice making unit comprises a drum (12) and a rotary shaft (356) disposed on a central axis of the drum; a brine supply unit (40) for supplying the brine to the ice making surface by causing the brine to adhere to the ice making surface; and a collecting unit (56) for collecting the ice generated by the ice making unit, wherein the ice making device is designed such that an ice making speed (speed, paragraph 0004) indicating an amount of ice generated per unit time changes with a change a thermal conductivity of the ice making surface in the ice making unit (steel, paragraph 0009, aluminum, paragraph 0062, 0064, 0106 one of ordinary skill in the art would recognize that thicker steel would have less thermal conductivity than a thinner aluminum) but fails to explicitly teach wherein the brine supply unit comprises a spraying unit having a plurality of pipes disposed radially and peripherally on an upper portion of the rotary shaft; wherein the ice making device is configured to produce an ice that, is a frozen liquid including an aqueous solution that contains a solute and satisfies following conditions (a) and (b) (a) a temperature upon complete melting of the ice is lower than -7 degrees C and (b) queous solution to be generated from the ice in melting process is 30% of less.
However, Mackowiak teaches the brine supply unit comprises a spraying unit (26) having a plurality of pipes (30) disposed radially and peripherally on an upper portion of the rotary shaft (26 upper portion of 24) to provide a device to work with single component refrigerants and relatively low temperature glide refrigerants.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Burns to include the brine supply unit comprises a spraying unit having a plurality of pipes disposed radially and peripherally on an upper portion of the rotary shaft in view of the teachings of Mackowiak to provide a device to work with single component refrigerants and relatively low temperature glide refrigerants.
The combined teachings teach the invention as described above but fails to explicitly teach wherein the brine supply unit comprises a spraying unit having a plurality of pipes disposed radially and peripherally on an upper portion of the rotary shaft; wherein the ice making device is configured to produce an ice that, is a frozen liquid including an aqueous solution that contains a solute and satisfies following conditions (a) and (b) (a) a temperature upon complete melting of the ice is lower than -7 degrees C and (b) a rate of change in solute concentration of the aqueous solution to be generated from the ice in melting process is 30% of less.
However, Kramer teaches ice (Col. 4, lines 12-32) which satisfies the following conditions (a) and (b) and is from a liquid (liquid ice, Col. 4, lines 16-32) that includes an aqueous solution including a solute (freezing point depressants including materials listed in Col. 4, lines 33-43): (a) a temperature of the ice after melting completely is lower (- 6 degree, Col. 4, lines 53-54); and (b) a rate of change of solute concentration in an aqueous solution to be 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the device of Burns to include the ice making device is configured to produce an ice that, is a frozen liquid including an aqueous solution that contains a solute and satisfies following conditions (a) and (b) (a) a temperature upon complete melting of the ice is lower and (b) a rate of change in solute concentration of the aqueous solution to be generated from the ice in melting process is 30% of less in view of the teachings of Kramer to improve high heat flux waste heat removal by a factor of ten times over known cooling techniques. 
The combined teachings teach the invention as described above but fail to explicitly teach a temperature upon complete melting of the ice is lower than -7 degrees C.
However, Kramer discloses a temperature of the ice after melting completely is - 2 degrees (liquid ice is relatively easy to produce (at approximately -2.degree.  C.) and store and has flow properties approximating those of water, allowing the liquid ice to be handled by standard equipment, such as pumps, pipes, and nozzles, Cols. 4-5, lines 65-2). Therefore decreasing the temperature to melt ice, that is a frozen liquid including an aqueous solution, is well known in the art of generating an ice slurry. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. sizes of the motor) involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular case, mere routine experimentation with different temperatures of the ice after melting completely was not particularly limited as long as it is lower 
Further, it is understood, claim 1 includes an intended use recitation, for example “…for cooling the ice making surface...”, “for supplying the brine”, “for collecting the ice”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, Burn teaches a thermal conductivity of the ice making surface at 20.degree. C. is 70 W/mK or more (the thermal conductivity of aluminum is understood to be 205, as evidenced by http://hyperphysics.phy-astr.gsu.edu/hbase/Tables/thrcn.html).
Regarding claim 3, Burn teaches wherein the ice making device is configured such the ice making speed (speed, paragraph 0004) changes with a change of an area of a part onto which the brine adheres of the ice making surface (paragraph 0059, understood brine would adhere to part of 18).
 Further, it is understood, claim 3 includes an intended use recitation, for example “configured”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, Burn teaches wherein the ice making device is configured such that the ice making speed (speed, paragraph 0004) changes with an change of a temperature of the ice making surface (paragraph 0062, 0064, 0083).
Further, it is understood, claim 4 includes an intended use recitation, for example “configured”  “for supplying a predetermined refrigerant”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, Burn teaches the brine supply unit causes the brine to adhere to the ice making surface through spraying (paragraph 0054).
Regarding claim 6, Burn teaches wherein the brine supply unit causes the brine to adhere to the ice making surface through gravity flow (stream, paragraph 0054).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763